262 S.W.3d 600 (2007)
R.S. McCULLOUGH, Petitioner,
v.
SELECT PORTFOLIO SERVICES, INC., et al., Respondents.
No. CA 07-115.
Supreme Court of Arkansas.
September 20, 2007.
Appellant, pro se.
No response.
PER CURIAM.
During the course of an appeal before the court of appeals, R.S. McCullough filed a pro se motion for emergency relief on February 27, 2007, requesting the court of appeals to restore a previously-issued supersedeas which had been lifted by the circuit court's clerk. That motion was certified to this court on February 28, 2007, and, on March 15, 2007, we ordered that it be submitted to our court as a case. In addition, this court granted a temporary stay. A briefing schedule was set and petitioner's brief on the emergency-relief matter was due by April 24, 2007. While briefs regarding the merits in the underlying case were filed with the court of appeals, no brief was filed by petitioner in the emergency-relief matter.
Instead, Mr. McCullough filed the current motion, a motion for belated brief, adoption, recusal, and transfer, on June 20, 2007, urging this court to rely on his opening brief from the underlying appeal in the emergency-relief matter. However, our review of the briefs filed in the court of appeals' case reveals that the briefs do not address the issue presented in the emergency-relief matter. Thus, we cannot use the briefs from the direct appeal on the merits in support of his motion for emergency relief, as the two cases involve separate issues.
Therefore, the motion for belated brief, adoption, recusal, and transfer is denied; the emergency-relief matter is dismissed; and, the previously-granted temporary stay is lifted.